Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 20 recite a hydrocarbon-based polymer.  It is not clear what is meant by this limitation.  A hydrocarbon is a polymer consisting of carbon and hydrogen, but is not clear if a “hydrocarbon-based polymer” can include other elements.  For example, is a polyacrylate a hydrocarbon-based polymer?  Is a polyurethane a hydrocarbon-based polymer?  What is meant by the limitation based?  The scope of the claim is not clear.  For art rejection purposes, a polymer including hydrogen and carbon is considered to be a hydrocarbon-based polymer, even if it also includes other elements.  
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/325,682 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3, 5-20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Truesdale, U.S. Patent Application Publication No. 2009/0178186.
Truesdale discloses flame and abrasion resistant fabrics.  The fabrics are made up of spun yarns and can be formed from fire resistant yarns such as m-aramid, p-aramid, modacrylic, FR rayon, melamine.  See paragraph 0032. This meets the limitations of claim 8.  The fabrics can be plain weave, rip-stop, sateen weave, twill wave or knitted.  See paragraph 0032.  This meets the limitations of claim 17.  The fabrics have a finish that imparts water repellency and abrasion resistance to the fabric comprising a hydrocarbon based polymer such as a polyethylene, an alkylfuloropolymer, a polymeric abrasion resistance aid and a wetting agent.  The polymeric abrasion resistance aid can also be a hydrophobic urethane polymer which can also correspond to the claimed water repellant agent.  Other suitable polymeric abrasion resistance aids can be high density polyethylene and acrylic resins.  See paragraph 0041.  The finish composition can also be combined with other known finish compositions that are applied to fabrics.  In this case, the finish composition can comprise a polymeric abrasion aid, a fatty amine or a derivative thereof, a polyethylene, a sewing/abrasion polymeric aid, a crosslinking melamine formaldehyde resin, and a N-methylol stearamide.  This meets the limitations of claim 7.  The combination of finishes can impart various advantageous properties to a fabric.  See paragraph 0043.  Since Truesdale discloses embodiments which do not require an alkylfluoropolymer, this meets the limitations of claim 2.    The urethane or acrylic resins can correspond to the claimed water repellant agent and are considered to be hydrocarbon-based which meets the limitations of claims 3,5-6.  The fabrics of Truesdale have a weight of less than 8 osy.  See table 1.  This meets the limitations of claim 18.  The fabric is useful in garments.  See paragraph 0042.  This meets the limitations of claim 19.  
Truesdale does not identically disclose the particularly claimed properties as tested by the particularly claimed test methods.  However, since Truesdale discloses the same fabrics made from the same types of fibers and having the same finish composition applied to the fabric in the same amounts, it is reasonable to expect that the fabric of Truesdale would necessarily have the claimed properties.  
Claims 1, 4, 9-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale, U.S. Patent Application Publication No. 2009/0178186 in view of Wang et al, U.S. Patent Application Publication No. 2005/027334.
Truesdale discloses a flame retardant fabric comprising spun yarns having a water repellant and abrasion resistant finish applied thereon.
Truesdale does not teach that the water repellant agent can be silicone.
However, Wang discloses silicone was a known alternative water repellant agent to fluoropolymers for use in finishes which are applied to fire retardant fabrics made from spun yarns of fire retardant yarns.  See paragraphs 0023, 0024, 0035.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a silicone polymer in place of a fluoropolymer in Truesdale, in view of their art recognized equivalence and suitability for use as water repellent agents in fabric finishes.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corner, U.S. Patent Application Publication No. 2003/0232560 discloses flame resistant fabrics with improved abrasion resistance but does not disclose the claimed finish composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789